Citation Nr: 0531356	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to 
December 1981, and from December 1990 to May 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The medical evidence of record does not include a diagnosis 
of post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
October 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has not submitted any private medical records, nor 
identified and authorized any private medical records that 
needed to be obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Review of the veteran's service medical records shows no 
diagnoses of, or treatment for, any psychiatric or other 
mental health symptoms or conditions.  Subsequent to service, 
the veteran submitted a stressor statement in December 2002, 
describing four distinct stressor events.  First, he was 
caught outside when air raid sirens went off, and started to 
hyperventilate, preventing him from being able to put his 
chemical warfare gear on; he thought he was going to die.  
Second, he was on a balcony at Kobar Towers, Saudi Arabia, 
and thought he was going to die when his unit was attacked by 
SCUD missiles that were shot down by Patriot missiles.  
Third, he and another soldier were left behind after the unit 
departed for a bunker without them, and he and the other 
soldier could not find the bunker, so they entered a tent for 
cover from incoming attacks, but he thought he was going to 
die.  Fourth, the veteran and T.S., a member of his unit, 
were checking out enemy bunkers when they noticed men dressed 
in black, on horses.  The veteran and T.S. left the area in 
their truck because they thought they might be killed by the 
enemy.  

The veteran also noted that since he returned from the 
Persian Gulf, he had difficulty keeping the same job, which 
he alleged was due to his "aggressive" paranoid behavior, 
in that he always had to watch his back.  He also reported 
distant, problematic relationships with his wife and his 
children.  He had difficulty sleeping due to fear of 
intruders in his house, and was afraid to go to sleep for 
fear that he would dream of being on a mission wherein there 
would be an unfortunate outcome.  He noted that he had 
difficulty at family functions, because he was always "on 
guard" and did not like to be in crowded rooms.  He felt a 
revived sense of these paranoid feelings since the terrorist 
attacks of September 11, 2001.

In January 2003, the veteran returned the VA PTSD 
questionnaire sent to him by the RO in October 2002.  On that 
form, the veteran asserted the same four stressor events as 
he had in his December 2002 stressor statement.  However, he 
identified specific dates for these events.  He stated that 
the event where he was caught outside when the air raid 
sirens went off was in January 1991.  He recalled that the 
event where he witnesses incoming SCUD missiles occurred in 
late January or early February 1991, as did the event where 
he and another solider were left behind by their unit en 
route to the bunker.  He reported that the encounter with the 
enemy on horseback occurred in February 1991.  

In September 2003, the veteran submitted a second stressor 
statement reiterating the events noted in his December 2002 
stressor statement.  An April 2004 VA treatment record noted 
that the veteran felt his current dosage of Wellbutrin, a 
prescription anti-depressant medication, to be too high.  A 
June 2004 VA treatment record noted a reported 2-year history 
of depression.  A July 2004 VA substance abuse clinic 
treatment record noted that the veteran had "psychiatric 
problems."  

The veteran contends that he has PTSD as a direct result of 
combat and noncombat related stressors that he alleges to 
have experienced during active service.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The medical evidence of record does not show a current 
diagnosis of PTSD.  Although the veteran has submitted two 
stressor statements and completed the VA PTSD questionnaire, 
he has not submitted or identified any medical records which 
show a current diagnosis of or treatment for PTSD.  The VA 
treatment records of evidence show reported histories of 
depression, and continued prescription medication courses for 
same.  The veteran has argued that because he has presented 
his stressor statements, which he asserts constitute valid 
stressor events, that VA is required to afford him a VA 
examination to determine the existence and severity of his 
PTSD.  However, in this circumstance, there is no duty on the 
part of VA to provide a medical examination, because the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorder.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
medical evidence of PTSD.  38 C.F.R. § 3.159.

Without discussing the merit of the stressor events the 
veteran has described, the Board notes that the veteran is 
not a medical professional, and therefore, does not have the 
professional competence to determine whether the stressor 
events he has described have resulted in PTSD.  As a 
layperson, he lacks the capability to provide a diagnosis of 
a disorder that requires specialized knowledge, skill, 
experience, training, or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of proof 
of a present disability, there is no valid claim presented.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, service connection for PTSD is not warranted.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


